DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over LeBeau et al, US Patent Pub. 20110184730 A1, in view of Asai, US Patent Pub. 20030200096 A1. (The LeBeau et al reference is cited in IDS filed 7/28/2020)
Re Claim 1, LeBeau et al discloses an electronic device comprising: a communication circuit (para 0026: information is sent to the server via communication circuit); a display (para 0020: display); a microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated); a processor operationally connected to the communication circuit, the display, and the microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated); and a memory operationally connected to the processor and storing instructions that (para 0089: memory, processor), when executed by the processor, cause the processor to: receive a user's utterance for executing a first task using a first application through the microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated), transmit data related to the received user's utterance to an external server through the communication circuit (para 0026: uttered command is sent to the server via communication circuit), receive a plan for executing the first task from the external server through the communication circuit (para 0084: server sends a list of candidate term/action pairs corresponding to a set of candidate terms matching audio signal associated with the voice command; wherein the list is displayed on the user interface and the list reads on notification information), display the first task to be executed based on the received plan for a user to identify whether the first task is corresponding to a user’s intent for the received user’s utterance (para 0084: server sends a list of candidate term/action pairs corresponding to a set of candidate terms matching audio signal associated with the voice command; wherein the list is displayed on the user interface and the list reads on notification information), execute the first task using the first application based on satisfaction of a condition for executing the first task (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface); display, when a second touch input is detected while displaying the first task to be executed on the display, a recognition result of the user’s utterance and an item indicating the first application (fig. 1: user’s utterance at 110 to possible different actions at 123-124; para 0066; wherein one of the possible actions/applications matches the user’s intended action, afterwhich the user selects his/her intended action from the list of possible action), display, when a third touch input for selecting the item is detected, a list including a plurality of applications to be used for executing the first task (fig. 1: user’s utterance at 110 to possible different actions/applications at 123-124; para 0066; wherein one of the possible actions matches the user’s intended action, afterwhich the user selects his/her intended action from the list of possible action), and display, when a fourth touch input for selecting a second application among the plurality of applications is detected, the first task using the second application (fig. 1: user’s utterance at 110 to possible different actions at 123-124; para 0066; wherein one of the possible actions/applications matches the user’s intended action, afterwhich the user selects his/her intended action from the list of possible action); but fails to explicitly disclose displaying an execution screen of the first task and one or more additional tasks executable using the first application, and execute, when a first touch input for selecting a second task from the one or more additional tasks is detected, the selected second task using the first application. However, Asai discloses a system where when it receives a voice command, the system is able to return on a display screen, additional tasks from which a user can select from to obtain more information and/or further processing (Asai, para 0030). It would have been obvious to modify the LeBeau et al system such that additional tasks are displayed on a display screen as taught in Asai every time after a user selects the desired/correct task within LeBeau et al for the purpose of being able to narrow down execution options to create a much more precise system.
Re Claim 3, the combined teachings of LeBeau et al and Asai disclose the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor (LeBeau et al, para 0089: memory, processor), cause the processor to display the first task based on at least one data, the at least one data comprising a timing for displaying the first task (LeBeau et al, paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘timing for providing the notification information’ is selected from the Markush claim language).
Re Claim 4, the combined teachings of LeBeau et al and Asai disclose the electronic device of claim 1, wherein the plan for executing the first task comprises at least one operation for executing the first task corresponding to the user's utterance (LeBeau et al, paras 0084-0085: uttered voice commands are sent to the server to retrieve potential matching operational concepts to execute i.e. “directions to Paris”, “directions to parents” etc) and at least one concept related to the at least one operation (LeBeau et al, paras 0084-0085: uttered voice commands are sent to the server to retrieve potential matching operational concepts to execute i.e. “directions to Paris”, “directions to parents” etc).
Re Claim 5, the combined teachings of LeBeau et al and Asai disclose the electronic device of claim 1, wherein the condition for executing the first task comprises at least one of a condition on whether a designated time period elapses after displaying the first task (LeBeau et al, paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘time period elapses after display of the second user interface’ is selected from the Markush claim language).
Re Claim 6, the combined teachings of LeBeau et al and Asai disclose the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor, cause the processor to: cancel execution of the first task based on the condition for executing the first task not being satisfied (LeBeau et al, para 0088: cancel control; cancel control; wherein other options are displayed on the user interface of possible actions user intended via uttered voice command).
Re Claim 7, the combined teachings of LeBeau et al and Asai disclose the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor, cause the processor to store information associated with execution of the first task in the memory (LeBeau et al, para 0089: memory, processor).

Claims 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over LeBeau et al, US Patent Pub. 20110184730 A1 and Asai, US Patent Pub. 20030200096 A1, as applied to claim 1 above, in view of Fujii et al, US Patent Pub. 20140156277 A1.
Re Claim 14, the combined teachings of LeBeau et al and Asai disclose the electronic device of claim 1, but fail to disclose wherein the memory stores instructions that, when executed by the processor, cause the processor to display information on a cause of non-execution when the first task is not executed based on non-existence of the first task. However, Fujii et al discloses a system that teaches the concept of receiving a voice command, whereby an analyzer is used to analyze the voice command to ascertain if it is the intended command and when it is determined that it is not, the analyzer outputs a message to a display informing the user that the voice command was not appropriate thus no execution was carried out (Fujii et al, para 0083: voice command not being appropriate will naturally lead to no execution being carried out). It would have been obvious to modify the LeBeau et al system such that a message is displayed to the user when the voice command is not executed informing the user why the execution was not carried out as taught in Fujii et al for the purpose of making the system more interactive.
Re Claim 17, the combined teachings of LeBeau et al, Asai and Fujii et al disclose the electronic device of claim 14, but fail to disclose wherein the memory stores instructions that, when executed by the processor, cause the processor not to transmit the data related to the user's utterance to the external server based on non-existence of the first task corresponding to the user's utterance. Since the LeBeau et al reference discloses where when the uttered voice command cannot be found by the server (therefore not executable), the server returns similar commands (which the user might have intended) to the user interface display of a user (LeBeau et al, para 0088), it would have been obvious to simplify the LeBeau et al reference such that it has NO returns displayed on the user interface or the uttered voice is not transmitted at all when the uttered voice command cannot be found thus simplifying the technology of the LeBeau et al system.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651             						7/2/2022